Citation Nr: 9909912	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD       

Jeffrey A. Pisaro, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1944 to January 1948.

2.  On October 29, 1998 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Baltimore, Maryland, that the veteran died on 
September [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

